1
2
3
4
5
6                                                            J S -6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     BRIAN CROSS,                              Case No. 8:21-CV-01083 JLS (KESx)
12
                         Plaintiff,
13                                                 ORDER REMANDING CASE TO
            v.
14                                                        STATE COURT
     KENNETH WHELAN and KATHY
15   WHELAN,
16                       Defendants.
17
18
                                              I.
19
                                       BACKGROUND
20
           On April 14, 2021, Brian Cross (“Plaintiff”) brought an action for unlawful
21
     detainer against Kenneth and Kathy Whelan (“Defendants”) in Superior Court of
22
     California, County of Orange (case number 30-3021-01106267-CU-UD-CJC).
23
     (Dkt. 1 at 6–9.) The complaint alleges that Defendants are in unlawful possession
24
     of the premises located at 118 19th Street in Huntington Beach, California (the
25
     “Property”) due to their failure to pay rent of $5,500/month since October 2020.
26
     (Id. at 18.) On June 22, 2021, Defendants filed a Notice of Removal removing this
27
     unlawful detainer to federal court. (Id. at 1–5.) The Court sua sponte REMANDS
28
1    this action to the Superior Court of California, County of Orange, for lack of
2    subject matter jurisdiction, as set forth below.
3                                               II.
4                                        DISCUSSION
5          “The right of removal is entirely a creature of statute and a suit commenced
6    in a state court must remain there until cause is shown for its transfer under some
7    act of Congress.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002)
8    (citation omitted). Where Congress has acted to create a right of removal, those
9    statutes are strictly construed against removal jurisdiction. Id.; accord Nevada v.
10   Bank of Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012).
11         Unless otherwise expressly provided by Congress, a defendant may remove
12   “any civil action brought in a State court of which the district courts of the United
13   States have original jurisdiction.” 28 U.S.C. § 1441(a); accord Dennis v. Hart, 724
14   F.3d 1249, 1252 (9th Cir. 2013). The removing defendant bears the burden of
15   establishing federal jurisdiction. Abrego Abrego v. The Dow Chem. Co., 443 F.3d
16   676, 682 (9th Cir. 2006). “Under the plain terms of § 1441(a), in order properly to
17   remove [an] action pursuant to that provision, [the removing defendant] must
18   demonstrate that original subject-matter jurisdiction lies in the federal courts.”
19   Syngenta Crop Prot., 537 U.S. at 33. Failure to do so requires that the case be
20   remanded, as “[s]ubject matter jurisdiction may not be waived, and … the district
21   court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v.
22   Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). “If at any time before
23   final judgment it appears that the district court lacks subject matter jurisdiction, the
24   case shall be remanded.” 28 U.S.C. § 1447(c). “It is elementary that the subject
25   matter jurisdiction of the district court is not a waivable matter and may be raised at
26   anytime by one of the parties, by motion or in the responsive pleadings, or sua
27   sponte by the trial or reviewing court.” Emrich v. Touche Ross & Co., 846 F.2d
28
                                                2
1    1190, 1194 n.2 (9th Cir. 1988); accord Carolina Cas. Ins. Co. v. Team Equip., Inc.,
2    741 F.3d 1082, 1086 (9th Cir. 2014).
3    A.    Federal Question Jurisdiction.
4          The underlying action is an unlawful detainer proceeding, arising under and
5    governed by the laws of the State of California. The state-court complaint does not
6    include any claim “arising under the Constitution, laws, or treaties of the United
7    States.” 28 U.S.C. § 1331. Nevertheless, Defendants contend that they are
8    protected by the CARES Act from Plaintiff’s unlawful detainer action. (Dkt. 1 at
9    1–5.) “On March 27, 2020, the federal government enacted the Coronavirus Aid,
10   Relief, and Economic Security Act (‘CARES Act’).” Saso v. Genho, No. 21-CV-
11   02030, 2021 WL 1530215, at *2, 2021 U.S. Dist. LEXIS 78588, at *5 (N.D. Cal.
12   Apr. 19, 2021) (citation omitted). “The CARES Act provided numerous forms of
13   relief, including a prohibition against new eviction cases filed by housing providers
14   who participate in certain federal housing rental programs on the basis of non-
15   payment of rent.” Id., 2021 U.S. Dist. LEXIS 78588, at *5 (citation omitted).
16         However, federal defenses or federal counterclaims do not provide a basis to
17   remove an action that does not otherwise establish federal jurisdiction. “[T]he
18   existence of federal jurisdiction depends solely on the plaintiff’s claims for relief
19   and not on anticipated defenses to those claims.” ARCO Envtl. Remediation,
20   L.L.C. v. Dept. of Health and Envtl. Quality, 213 F.3d 1108, 1113 (9th Cir. 2000);
21   accord City of Oakland v. BP PLC, 960 F.3d 570, 577 (9th Cir.), opinion amended
22   and superseded on other grounds on denial of reh’g, 969 F.3d 895 (9th Cir. 2020),
23   and cert. denied sub nom. Chevron Corp. v. Oakland, CA, No. 20-1089, 2021 WL
24   2405350, 2021 U.S. LEXIS 3100 (U.S. June 14, 2021). Indeed, “it is now settled
25   law that a case may not be removed to federal court on the basis of a federal
26   defense, including the defense of pre-emption, even if the defense is anticipated in
27   the plaintiff’s complaint, and even if both parties concede that the federal defense is
28   the only question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393,
                                                3
1    (1987); see Berg v. Leason, 32 F.3d 422, 426 (9th Cir. 1994), as amended (Sept. 7,
2    1994) (“neither an affirmative defense based on federal law, nor one based on
3    federal preemption renders an action brought in state court removable”) (citations
4    omitted).
5          Here, to the extent Defendants are raising the CARES Act as a defense to the
6    unlawful detainer action, “a case may not be removed to federal court on the basis
7    of a federal defense.” Caterpillar, 482 U.S. at 393. Thus, there is no basis for
8    federal question jurisdiction. “This conclusion is consistent with the decisions of
9    numerous other district courts within the Ninth Circuit that have remanded
10   unlawful detainer actions for lack of federal jurisdiction despite the defendant’s
11   assertion of rights under the CARES Act ….” Saso, 2021 WL 1530215, at *2,
12   2021 U.S. Dist. LEXIS, at *6 (collecting cases).
13   B.    Diversity Jurisdiction.
14         There is also no basis for diversity jurisdiction. Every defendant is not
15   alleged to be diverse from every plaintiff. 28 U.S.C. § 1332(a). Defendants do not
16   purport to remove this action based on diversity. (Cf. Dkt. 1 at 2 [“Plaintiff has
17   actually filed a Federal Question action in State Court, for which the State Court
18   action is removed under 28 U.S.C. § 1441.”].).
19   C.    Jurisdiction Under 28 U.S.C. § 1443.
20         Section 1443(1) permits a defendant in state cases to remove the proceedings
21   to the federal district courts when a defendant is “denied or cannot enforce in the
22   courts of such State a right under any law providing for the equal civil rights of
23   citizens in the United States.” In order to successfully remove, the defendant must
24   satisfy a two-prong test: (1) the rights allegedly denied must arise under a federal
25   law providing for specific civil rights stated in terms of racial equality; and (2) the
26   defendant must be denied or unable to enforce the rights in state courts. Johnson v.
27   Mississippi, 421 U.S. 213, 219 (1975); accord ASAP Copy & Print v. Canon Bus.
28   Sols., Inc., 643 F. App’x 650, 652 (9th Cir. 2016). Under the first prong,
                                                4
1    constitutional or statutory provisions of general applicability or under statues not
2    protecting against racial discrimination will not suffice. Johnson, 421 U.S. at 219.
3    Under the second prong, a defendant’s federal rights are left to the state courts
4    except in rare situations where it can be clearly predicted that those rights will
5    inevitably be denied by the very act of bringing the defendant to trial in state court.
6    Id. at 219–20.
7          Defendants do not assert § 1443 in support of removal. Nor do they identify
8    any specific California statute or constitutional provision that commands the state
9    courts to ignore their federal rights. See Patel v. Del Taco, Inc., 446 F.3d 996, 998
10   (9th Cir. 2006) (A petition for removal “must assert that the state courts will not
11   enforce [a specified federal] right, and that allegation must be supported by
12   reference to a state statute or a constitutional provision that purports to command
13   the state courts to ignore the federal rights.”) (citation omitted); HSBC Bank USA
14   v. Kubik, No. 2:13-1692 SVW-SH, 2013 WL 1694670, at *3, 2013 U.S. Dist.
15   LEXIS 56023, at *7 (C.D. Cal.Apr.16, 2013) (“Defendant Kubik does not, and
16   cannot, identify any California state law or constitutional provision that commands
17   state courts to ignore an amendment to the U.S. Constitution.”). Consequently,
18   removal is not proper under § 1443(1).
19
20
21
22
23
24
25
26
27
28
                                                5
1                                            III.
2                                      CONCLUSION
3          This Court does not have subject matter jurisdiction over this case. IT IS
4    THEREFORE ORDERED that this matter be REMANDED to the Superior Court
5    of the State of California for the County of Orange.
6
7    DATED: June 24, 2021                      J O S E P H IN E L . S T A T O N
                                            ____________________________________
8                                           JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
9
10   Presented by:
11
     _____________________________________
12   KAREN E. SCOTT
13   UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
